Citation Nr: 1711034	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral vascular disease and neuropathy.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2009, the Veteran testified at a Board video-conference hearing before an Acting Veterans Law Judge.  In March 2010, the Board remanded the instant claims for further development.

In a June 2011 decision, the Board denied the Veteran's claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the parties timely filed a Joint Motion for Remand with the Court.  The Court granted the Joint Motion later that month, vacating the Board's June 2011 decision and remanding it to the Board for action consistent with the terms of the Joint Motion.  

In March 2013, the Board remanded the Veteran's claims for additional development.  In a November 2013 decision, the Board again denied the Veteran's claims.  He again appealed the Board's decision to the Court, and, in a May 2014 Order, the Court vacated the November 2013 Board decision, consistent with another Joint Motion for Remand, and again remanded the matter to the Board.  

In April 2015, the Board again remanded the Veteran's claims for additional development.  Upon the case's subsequent return to the Board, it was determined that further medical inquiry was necessary to decide the claims.  Thus, in August 2016, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01.  Unfortunately, prior to receipt of that opinion, VA received notice that the Veteran had passed away.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Prior to the issuance of a final decision, VA received notice that the Veteran died in July 2016 as confirmed by his death certificate and the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


